In The
Court of Appeals
For The
First District of Texas
____________
NO. 01-02-00538-CR
____________

BYRON KEITH WILSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 813466




MEMORANDUM OPINION
           Byron Keith Wilson, appellant, was charged by indictment with the felony offense of
aggravated assault of Latorray Andrews.  On January 10, 2000, appellant pled guilty pursuant
to an agreed recommendation, and the trial court deferred an adjudication of guilt and placed
appellant on community supervision for two years.  On March 4, 2002, the State filed a
motion to adjudicate, alleging that appellant had committed burglary and assault, had failed
urinalyses on several dates, had used marijuana, and had failed to report to his community-supervision officer.  On April 12, 2002, the trial court found appellant guilty and assessed
his punishment at three years in the Texas Department of Criminal Justice—Institutional
Division.  Appellant raises three issues on appeal, claiming ineffective assistance of counsel
during the hearing on the State’s motion to adjudicate guilt and also claiming that the
evidence is legally and factually insufficient to support his conviction.  We dismiss the
appeal for want of jurisdiction.
Analysis
           In Connolly v. State, the Texas Court of Criminal Appeals held that, given the plain
meaning of article 42.12, section 5(b) of the Code of Criminal Procedure,
 an appellant
whose deferred-adjudication community supervision has been revoked and who has been
adjudicated guilty of the original charge may not raise on appeal contentions of error in the
adjudication-of-guilt process.  Connolly v. State, 983 S.W.2d 738, 741 (Tex. Crim. App.
1999).  That is, a court of appeals lacks jurisdiction to consider such contentions.
Accordingly, we will not reach the merits of appellant’s arguments.
 
 
 
Conclusion
           We dismiss the appeal for want of jurisdiction.  
 
 
                                                                             Sam Nuchia
                                                                             Justice

Panel consists of Justices Hedges, Nuchia and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).